Citation Nr: 1015928	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a foot disorder, 
claimed as pes planus.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claims.

The issues of entitlement to service connection for hearing 
loss and entitlement to service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pes planus pre-existed service. 

2.  The Veteran's pes planus was aggravated by service. 


CONCLUSION OF LAW

The criteria for service connection for pes planus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for pes planus.  
This award represents a complete grant of the benefits sought 
on appeal.  Thus, any deficiency in VA's compliance is deemed 
to be harmless error, and any further discussion of VA's 
responsibilities is not necessary.

The Veteran contends that his pes planus was aggravated in 
service due to extended field patrols in Recondo 
(Reconnaissance Commando Doughboy) School, where the trainees 
would commonly carry heavy loads of gear and equipment.  
While at the school, the Veteran began having sharp pains in 
his feet and discoloration of the ankles.  Initially the pain 
subsided on its own, but returned after extended running or 
marches. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 C.F.R. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the preexisting disability underwent an 
increase in severity during service.  This includes the 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Temporary flare-ups or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation is 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In this case, review of the service treatment records shows 
that the Veteran's qualification exam, completed a year 
before the start of service, notes a foot abnormality of pes 
planus such that the Veteran is not presumed sound.  
Therefore, the critical question is whether the pre-existing 
pes planus was aggravated in service.  

The evidence demonstrates an increase in the severity of the 
Veteran's pes planus during service.  On the Veteran's 
qualification examination in June 1968, pes planus was noted 
and the Veteran was deemed to be medically qualified.  The 
Veteran states that he began to have problems with foot pain 
in service that initially were limited to extended periods of 
standing or cold weather, but have, over time, progressed to 
a constant dull ache from any amount of standing or walking.  
A fellow service member submitted a January 2006 statement 
recalling the Veteran's constant complaints of foot pain in 
service.  The Veteran and his fellow service member are 
competent to attest to his symptoms and complaints of pain.  
Additionally, the Veteran's account of the in-service 
incurrence of his injury due to  strenuous training in 
service in Recondo School is corroborated by his DD-214, 
which shows that he did attend Fort Carson Recondo School in 
service.  
 
The Veteran's private physician noted his diagnosis of pes 
planus upon entry to service; the activities of running, 
carrying heavy loads, and marching that the Veteran regularly 
undertook in the Army; and the onset of the Veteran's foot 
pain at that time.  In consideration of those facts of 
record, the physician provided the opinion that it is more 
likely than not that the Veteran's foot condition is related 
to his military service.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay evidence 
and medical opinion of record that are favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Therefore, 
the presumption of aggravation has been raised.  There is no 
clear and unmistakable evidence (obvious and manifest) of 
record to rebut the presumption of aggravation.  Resolving 
any doubt in the Veteran's favor, service connection for pes 
planus is granted, based on service aggravation.  




ORDER

Service connection for pes planus, based on aggravation in 
service, is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that his hearing was damaged in service 
when his ear plug fell out of his left ear just as a 4.2 inch 
mortar fired at a distance of about 3 feet from his head.  He 
asserts that he has suffered decreased hearing and tinnitus 
since that time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

Here, the evidence of record shows a current disability of 
hearing loss, as the Veteran's civil service examination 
record shows hearing levels of 45 decibels at 4000 Hertz, 
which constitutes impaired hearing under 38 C.F.R. § 3.385.  
Additionally, the Veteran reports experiencing current 
symptoms of tinnitus.  Regarding evidence showing the in-
service event, the Veteran and a fellow service member have 
both given competent and credible statements describing the 
mortar explosion, which the Veteran identifies as the date of 
the start of his ear conditions.  Therefore, the Veteran 
should be afforded a VA examination, as a medical opinion on 
the etiology of his hearing loss and tinnitus is necessary to 
make a determination in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The results of 
puretone threshold testing for 500, 1000, 
2000, 3000, and 4000 Hertz and speech 
recognition testing using the Maryland CNC 
test are to be reported.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss and/or tinnitus 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including the mortar explosion 
described by the lay statements of record.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Finally, readjudicate the claims on 
appeal.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


